                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
      Plaintiff,                                   )
                                                   )
-vs-                                               )   CIV-19- 753-C
                                                   )
REAL PROPERTY LOCATED AT                           )
186 HOMER TURNBOW ROAD,                            )
HOHENWALD, TN 38462-5320,                          )
                                                   )
         Defendant.                                )

                       DEFAULT AND FORFEITURE JUDGMENT

         This cause came before the Court on the United States’ Motion for Default and

Forfeiture Judgment and Brief in Support. Doc.14. The Court finds:

         That on August 16, 2019, the United States filed its Verified Complaint for

Forfeiture In Rem against the Defendant Property 186 Homer Turnbow Road, Hohenwald,

TN 38462-5320. Doc. 1.

         Examination of the record in this case show that the United States personally served

the Defendant Property 186 Homer Turnbow Road, Hohenwald, TN 38462-5320 and

Shawn Thibeault with a copy of the Complaint and Notice of Forfeiture Action on

September 4, 2019. Doc. 8 & 9.

         That notice of this action was posted on an official government internet site

(www.forfeiture.gov) for at least thirty consecutive days, beginning on August 21, 2019,

and ending on September 19, 2019, as referenced in the Declaration of Publication. Doc.

11.
      That copies of the Complaint and Notice of Forfeiture Action were provided to the

following parties who may have had an interest in the Defendant Property 186 Homer

Turnbow Road, Hohenwald, TN 38462-5320:

             (a)    Thomas C. Thibeault, Jr., potential claimant, was accomplished by
                    certified mail, return receipt number 7016 0600 0000 1208 0865, on
                    September 18, 2019. Doc. 10.

             (b)    International Fidelity Insurance Company, PO Box 9810, Calabasas,
                    CA 91372; potential claimant, was accomplished by certified mail,
                    return receipt number 7016 0600 0000 1208 0889, on September 10,
                    2019. Doc. 10.

             (c)    Christinna M. Thibeault, potential claimant was returned as
                    unclaimed by certified mail, return receipt number 7016 0600 0000
                    1208 0858 on October 4, 2019. Doc. 10.

             (d)    Christinna M. Thibeault, potential claimant was accomplished by
                    certified mail, return receipt number 7016 0600 0000 1208 1299 on
                    December 9, 2019. (See Exhibit 1 to Doc.12)

             (e)    Shawn Thibeault, potential claimant was returned as unclaimed by
                    certified mail, return receipt number 7016 0600 0000 1208 0872 on
                    October 4, 2019. Doc. 10.

      That no known infant or incompetent persons were entitled to receive service in this

matter.

      That no other person has filed a claim or answer to the Complaint or otherwise

defended herein. See Clerk’s Entry of Default filed February 10, 2020. Doc. 13.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the Defendant Property 186 Homer Turnbow Road, Hohenwald, TN 38462-

5320 is hereby condemned, forfeited and vested in the United States of America, free and


                                           -2-
clear of the claims of any person, and shall be disposed of according to law.

       That upon entry of this order, the Homeland Security Investigations or other

appropriate governmental agency is directed to deliver the above-described property to the

United States of America for disposition according to law.

       IT SO ORDERED this 11th day of February, 2020.




                                            -3-
